Citation Nr: 0434066	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-14 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to 
November 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for 
hepatitis C.  The veteran filed a notice of disagreement 
(NOD) in February 2003.  A statement of the case (SOC) was 
issued in April 2003.  A substantive appeal (VA Form 9) was 
received by VA in May 2003.  

In October 2004, the veteran testified before the undersigned 
at a Board hearing in Washington, D.C.  The transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.  

2.  It is just as likely as not the veteran's hepatitis C 
began in service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in his favor, the 
veteran's hepatitis C was incurred in service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision to allow the veteran's 
claim, it is unnecessary to enter any discussion regarding 
whether there has been full compliance by VA with respect to 
its duty to notify and duty to assist.  

The appellant essentially contends that he has hepatitis C as 
a result of his active service.  He maintains that during 
service, he was exposed to blood.  He states that during 
combat, he handled the wounded, both Vietnamese and American.  
He also contends, that he has no other real risk factors, 
except his exposure to blood products during war, and 
therefore, service connection is warranted for hepatitis C in 
this case.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

For injuries alleged to have been incurred in combat, 
38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof for the grant of service connection.  Collette v. 
Brown, 82 F.3d 389 (1996).  Under the statute, in the case of 
any veteran who engaged in combat with the enemy in service, 
the Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  However, the 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See also 38 C.F.R. 
§ 3.304(d)(2004).  

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various percutaneous exposure such as tattoo, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes, or 
razor blades.  VBA letter 211B (98-110) November 30, 1998.  

Service medical records are devoid of findings, treatment, or 
diagnosis, of 
hepatitis C.  After service, the veteran has VA and private 
treatment records indicative of diagnosis and ongoing 
treatment for chronic hepatitis C.  A June 2001 physician 
assistant note to the veteran's attending physician, Renata 
Wajsman, MD, indicated that the veteran had been recently 
diagnosed with hepatitis C after routine laboratory data 
revealed abnormal liver function tests.  Serology was 
positive for antibody to hepatitis C.  

An April 2002 medical statement from the veteran's VA 
physician was submitted on behalf of the veteran's claim.  It 
was noted that he had been diagnosed with hepatitis C (HCV) 
infection resulting in severe fatigue.  It was noted that he 
was undergoing treatment with Pegylated Interferon which 
worsened the fatigue and caused multiple side effects.  Due 
to the side effects, the examiner indicated that the veteran 
should not work through the course of therapy (usually up to 
one year).  

A September 2002 VA medical statement was submitted on behalf 
of the veteran's claim.  It was noted that the veteran had 
hepatitis C resulting in fatigue for the veteran.  The 
examiner indicated that the fatigue the veteran experienced 
caused him difficulty in performing work duties.  He 
underwent treatment with hepatitis C combination therapy but 
was nonresponsive.  He also related that since VA was unable 
to treat the veteran's HCV, it could be expected to worsen 
over time with the worsening of his symptoms.  

In December 2002, a VA examiner submitted a medical statement 
on behalf of the veteran's claim.  She indicated, in 
pertinent part, that injection drug use and transfusion of 
blood products before 1990 were the risk factors most 
strongly associated with infection.  She stated that there 
was no known association with cocaine inhalation.  

In December 2002, a VA medical statement was submitted on 
behalf of his claim.  The statement indicated that the 
veteran had been diagnosed with hepatitis C resulting in 
cirrhosis of the liver.  The examiner indicated that it was 
as likely as not that the veteran obtained his HCV from 
combat exposure while he was in Vietnam.  

In January 2003, [redacted], RN, submitted a statement on 
behalf of the veteran's claim.  He related that he had been a 
friend of the veteran's since 1972, and that he and the 
veteran had developed a close relationship since that time.  
He noted that they discussed the war, drank and smoked, but 
that he had never seen or been aware of the veteran engaging 
in any drugs other than alcohol, marijuana, or tobacco.  He 
also stated that he had not been aware of any activity that 
the veteran had engaged in as a civilian, that would put him 
at risk of contracting hepatitis C.  

In January 2003, a medical statement was received from Dr. 
Wajsman in support of the veteran's claim.  Dr Wajsman 
indicated that it was suspected that the veteran had the 
hepatitis C infection for many years.  It was certainly 
possible that he contracted this disease during his service 
in Vietnam.  It was noted that the veteran apparently 
suffered open wounds and was exposed to other people's blood 
over the sores.  

In July 2003, the veteran submitted a statement on behalf of 
his claim.  He related his constant contact with blood 
products while stationed in Vietnam.  He indicated that this 
contraction of blood products occurred while trying to care 
for the wounded while in Vietnam.  He also related that he 
smoked pot for years but that he tried powdered cocaine on 
only one occasion.  

VA outpatient treatment records from July 2003 to 
December 2003 were associated with the claims folder and 
reviewed.  These records, unrelated to treatment for 
hepatitis C, show history of treatment for hepatitis C, 
smoking marijuana until 1979, and the denial of use of 
illicit drugs and/or alcohol for years.  

The veteran testified at a Board hearing before the 
undersigned in October 2004.  He testified that while engaged 
in combat, he would handle the injured while attempting to 
provide aid.  He stated that he was cut in the combat 
environment and that it was not uncommon to come in contact 
with the blood of injured soldiers and enemy.  He stated that 
he served as a radioman and infantryman and that he was never 
exposed to any other risk factors other than blood contact in 
Vietnam.  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the Board finds the veteran is entitled to 
service connection for hepatitis C.  He has no evidence of 
exposure to risk factors other than one occasion of 
intranasal cocaine use.  Although that has been considered a 
risk factor, as stated by a VA examiner in December 2002, the 
most strongly associated risks of infection are injection 
drug use and transfusion of blood products.  The evidence of 
record is devoid of any other contact on the veteran's part 
via risk factors except during his period of time during 
combat in Vietnam.  (He is service connected for post 
traumatic stress disorder as a result of his Vietnam combat 
experiences.)  More than one physician, VA and private, has 
provided an opinion that the veteran most likely contracted 
hepatitis C via blood contact in Vietnam.  Although some of 
the probative evidence of record suggest the hepatitis C 
could be due to other factors, resolving doubt in the 
veteran's favor, service connection for hepatitis C is 
warranted.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for hepatitis C is granted.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



